                  Case 20-11439-LSS       Doc 485     Filed 09/21/20      Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                    Chapter 11
  In re:
                                                    Case No. 20-11439 (LSS)
  LIBBEY GLASS INC., et al.,
                                                    Jointly Administered
                           Debtors.
                                                    Objection Deadline: 9/21/20 at 4:00 p.m. (ET)
                                                    Hearing Date: 10/2/20 at 10:00 a.m. (ET)

                                                    Related to Docket Nos. 392 and 426

           OBJECTION OF STAG INDUSTRIAL HOLDINGS, LLC TO DEBTORS’
               JOINT PLAN OF REORGANIZATION AND ASSUMPTION
                  OF WORLD TABLEWARE LEASE THEREUNDER

           Stag Industrial Holdings, LLC (the “Landlord”) hereby files this objection (the

“Objection”) to the Joint Plan of Reorganization for Libbey Glass Inc. and its Affiliate Debtors

Under Chapter 11 of the Bankruptcy Code [Docket No. 392] (as may be amended, the “Plan”),

the assumption of Landlord’s lease with World Tableware, Inc. (“World”) thereunder and the

Notice of Cure Amounts in Connection with Contracts and Leases [Docket No. 426] (the “Cure

Notice”). The Landlord does not oppose assumption of the lease. However, as currently written,

the Plan contemplates the elimination of the parent guarantor, and does not account for

reconciliations, reimburse Landlord for reasonable attorney’s fees and preserve indemnification

obligations under the assumed lease. In further support of this Objection, the Landlord states as

follows:

                                                THE LEASE

           1.     The Landlord and World, one of the Debtors, as tenant, are parties to that certain

lease of nonresidential real property, dated May 13, 1998 (as amended from time to time, the

“Lease”), for World’s premises consisting of approximately 124,885 square feet located at 1850

Blackhawk Drive, West Chicago, Illinois (as described in more detail in the Lease, the


{05560956.DOC.}
                  Case 20-11439-LSS      Doc 485     Filed 09/21/20    Page 2 of 5




“Premises”).       Libbey, Inc. (“Libbey”), one of the Debtors, is the guarantor of World’s

obligations under the Lease.

                                    GUARANTY OBJECTION

        2.        The Debtors, and World in particular, intend to assume the Lease under the Plan.

As currently structured, Libbey, the guarantor of the Lease, is the sole shareholder of Libbey

Glass, Inc. (to become Libbey Glass LLC on or immediately prior to the Effective Date, “Libbey

Glass”), and Libbey Glass is the sole shareholder of World, the tenant under the Lease. The

Debtors’ Plan Supplement [Docket No. 452] provides that Libbey, the guarantor under the Lease,

will be replaced as the parent of Libbey Glass and Libbey will then be dissolved. The new

parent entity of Libbey Glass will be controlled by the so-called Ad Hoc Term Lender Group.

        3.        In entering into the Lease, the Landlord’s predecessor required that World’s

parent company, Libbey at the time, guaranty the Lease. See Art. XXVIII of the Lease. As a

condition to the assumption of the Lease under section 365 and chapter 11 of the Bankruptcy

Code, this Court should require that the Debtors replace Libbey with Libbey Glass as the

guarantor of the Lease or propose a guarantor of equivalent financial condition that is reasonably

acceptable to Landlord, and that such replacement guarantor execute and deliver to Landlord a

new guaranty on terms and conditions substantially the same as those set forth in the current

Libbey guaranty.

                                       CURE OBJECTION

        4.        The Cure Notice provides that the cure amount is $100,205.34. This amount does

not include the pecuniary losses suffered by the Landlord in the form of attorney’s fees and costs

required to be reimbursed under the Lease. In this case, attorney’s fees and costs are estimated

to be at least $10,000.




{05560956.DOC.}                               2
                  Case 20-11439-LSS      Doc 485     Filed 09/21/20    Page 3 of 5




        5.        The Landlord is entitled to be reimbursed for attorney’s fees under Section 17.2

and Article XXVI of the Lease, and pursuant to section 365(b)(1)(B) of the United States

Bankruptcy Code. See In re Westworld Cmty. Healthcare, Inc., 95 B.R. 730, 733 (Bankr. C.D.

Cal. 1989) (“attorneys' fees constitute a pecuniary loss resulting from debtors (sic) default

pursuant to 11 U.S.C. § 365(b)(1)(B), and such fees must be recompensed by the debtor before it

may assume its lease”); In re Child World, Inc., 161 B.R. 349, 353 (Bankr. S.D.N.Y. 1993)

(“section 365(b)(1)(B) allows for such recovery if based upon the existence of a separate

agreement between the parties”); In re F & N Acquisition Corp., 152 B.R. 304, 308 (Bankr.

W.D. Wash. 1993) (collecting cases). Specifically, under Section 17.2 of the Lease, World is

obligated to indemnify Landlord for “any breach or default by Tenant in the full and prompt

payment and performance of Tenant's obligations under this Lease; together with all costs,

expenses and liabilities incurred in, or in connection with, each such claim or action or

proceeding brought thereon (including, without limitation, all reasonable fees and costs of

attorneys reasonably acceptable to Landlord).” Article XXVI contains similar language.

        6.        In addition, the amount of the Landlord’s cure claim is subject to upward

adjustment for any amounts that are billed or become due under the Lease after the date hereof

including, without limitation, any year-end additional rent true-up amounts and other

reconciliations that may later be billed and shall be payable by World under the Lease (the

“Lease Reconciliations”). Any order confirming the Plan should provide that the reorganized

World remains liable to pay any and all Lease Reconciliations as, and when, they become due

and payable under the Lease, regardless of when they arose.

        7.        Further, the Lease, including Sections 17.2 and 24.1 and Article XXVI, provides

that World must indemnify and hold harmless the Landlord from and against any and all claims




{05560956.DOC.}                               3
                  Case 20-11439-LSS       Doc 485   Filed 09/21/20   Page 4 of 5




and losses arising from any breaches of World’s obligations under the Lease, including without

limitation claims of third parties, and losses arising from damage to the leased premises and

Hazardous Materials (as defined in the Lease). Any order confirming the Plan should clarify that

World’s indemnity obligations under the Lease survive confirmation of the Plan.             The

confirmation order should expressly state that World and the post-Effective Date guarantor

remain responsible for any and all indemnification obligations under the Lease for losses and

claims arising from events which may have occurred before the Plan Effective Date, but which

may not be made known to the Landlord (and possibly the Debtors) or may not become due and

payable until after the Effective Date.

                                 RESERVATION OF RIGHTS

        8.        The Landlord reserves the right to supplement this Objection with additional

charges, obligations and costs that may arise under the Lease prior to the Effective Date of the

Plan.



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




{05560956.DOC.}                              4
                  Case 20-11439-LSS    Doc 485      Filed 09/21/20    Page 5 of 5




        WHEREFORE, the Landlord respectfully requests that the order confirming the Plan (i)

condition the assumption of the Lease with the execution and delivery of a replacement guaranty,

(ii) direct the prompt reimbursement of Landlord’s attorney’s fees and costs in an amount not

less than $10,000, (iii) require that World remain liable under the Lease for any and all accrued

Lease Reconciliations as and when they become due and payable under the Lease, (iv) expressly

clarify that World’s indemnification obligations under the Lease survive and will remain due and

payable as and when they may arise or accrue under the terms of the lease without regard to the

bankruptcy, and (v) grant to the Landlord such other and further relief as the Court deems just

and proper.

Dated: September 21, 2020                   CONNOLLY GALLAGHER LLP

                                            /s/ Karen C. Bifferato
                                            Karen C. Bifferato (#3279)
                                            Kelly M. Conlan (#4786)
                                            1201 N. Market Street, 20th Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 888-6221
                                            Email: kbifferato@connollygallagher.com
                                            Email: kconlan@connollygallagher.com

                                            -and-

                                            Douglas B. Rosner, Esq.
                                            Goulston & Storrs PC
                                            400 Atlantic Avenue
                                            Boston, Massachusetts 02110
                                            Telephone: (617) 482-1776
                                            Email: drosner@goulstonstorrs.com

                                            Counsel to the Landlord




{05560956.DOC.}
